The only question involved herein is whether the salary of the defendant in error, who was elected sheriff of Grady county in November, 1907, was affected by the fee and salary bill which became effective some time after his election and qualification, and prior to the expiration of his term. It is admitted that, if the statute which was in force at the time of his election and qualification governs until the expiration of his term, he will be entitled to $275 more than he would be if the *Page 408 
later act applied. The court below took the view that, by virtue of that part of section 10, art. 23, of the Constitution, which provides that "in no case shall the salary or emoluments of any public official be changed after his election or appointment, or during his term of office," the salary of the sheriff was governed by the act in force at the time of his election and qualification. This is correct. It was so held by this court in Board of County Com'rs v. Henry,33 Okla. 210, 126 P. 761.
Upon the authority of that case, the judgment of the court below must be affirmed.
All the Justices concur.